Citation Nr: 0908483	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  08-22 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private hospital from November 26, 2006 to 
December 1, 2006.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

There is no official document in the in the medical 
reimbursement file before the Board which provides the dates 
of the Veteran's active military service.  The August 2008 
statement of the case indicates that the veteran had active 
service from July 1960 to June 2003; the Board is unable to 
confirm that service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
James A. Haley Veterans' Hospital of the Department of 
Veterans Affairs (VA) in Tampa, Florida.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2008 substantive appeal, the Veteran requested 
a Travel Board hearing (a hearing before the Board held at 
the local regional office).  The Veteran contends that he is 
entitled to reimbursement for unauthorized private medical 
services rendered from November 26, 2006 to December 1, 2006.  
The Veteran was hospitalized at the facility beginning on 
November 24, 2006, and reimbursement for the period from 
November 24, 2006 through November 26, 2006, was granted, but 
reimbursement for the reminder of the hospitalization was 
denied.

The Veteran does not have a representative.  He should be 
informed of the options for representation.

Accordingly, the case is REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that the Travel 
Board hearing requested by the veteran at 
the local RO may be rescheduled.  The 
veteran should be advised of the options 
for his Board hearing, including by 
videoconference, and provided with 
information about representation.  The 
Veteran, and his representative, if he 
obtains representation, should be notified 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or if the appellant withdraws his hearing 
request or fails to report for the 
hearing, then in accordance with appellate 
procedures the claims file should be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




